Detailed Action

	This office action is in response to the amendment filed 1/25/2021.
Claims 3-4, 6-7, 10-11, 13, 16, 18-20 were amended.
Claims 1-2, 14-15 were cancelled.
Claims 21-25 were added.
Claims 1, 19 20 are independent claims.
Claims 3-11, 13 and 16-25 are allowed.


Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
As pointed out by the Applicant on the remarks filed 1/25/2021, the prior art, including the above mentioned references failed to teach the interconnectedness of limitations of the independent claims. More specifically, the prior art failed to specifically disclose presenting, on a display, a grid comprising a plurality of cells…, wherein the cells are configured to contain a number or a formula; associating metadata with the plurality of cells to define a relationship among the plurality of cells, wherein the metadata does not change based on editing of the cells; determining if the edit meets one or more of a condition (a) and a condition (b), wherein: condition (a) is that the edit will result in a circular reference among two or more of the plurality of cells, and condition (b) is that the edit will violate the relationship among the plurality of cells defined by the metadata; if the edit meets condition (a), condition (b), or both conditions (a) and (b), automatically editing one or more problem cells of the plurality of cells to prevent the circular reference and/or to maintain the relationship among the plurality of cells, wherein the one or more problem cells is one of the plurality of cells and is not the target cell, and wherein the automatically editing of the one or more problem cells comprises either replacing a value contained within the problem cell with a formula or replacing a formula contained within the problem cell with a value; and editing the target cell based on the user input.
. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD CORTES whose telephone number is (571)270-1383.  The examiner can normally be reached on M-F, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571)272-3644.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOWARD CORTES/Primary Examiner, Art Unit 2144